                      Case 2:15-cr-00011-JCM-CWH Document 220 Filed 07/02/20 Page 1 of 2



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7      UNITED STATES OF AMERICA,                              Case No. 2:15-CR-11 JCM (CWH)
                 8                                             Plaintiff(s),                      ORDER
                 9             v.
               10       JEROME MICHAEL BELL and
                        DESHAWN WALKER,
               11
                                                             Defendant(s).
               12
               13
                       Presently before the court is pro se petitioner Jerome Michael Bell’s motion to file a supplemental
               14
                       brief under 28 U.S.C. § 2255 or 28 U.S.C. § 2241 in light of United States v. Davis, 139 S. Ct.
               15
                       2319 (2019). (ECF No. 206). The government does not oppose petitioner’s request to file his
               16
                       brief but previews its argument on why relief under Davis is unnecessary. (ECF No. 207).
               17
                              This court grants petitioner’s motion. Furthermore, in accordance with General Order
               18
                       2019-06, this court appoints counsel to defendant: “In the interests of justice and the efficient
               19
                       administration of both the Court’s docket and public resources, . . . the Office of the Federal Public
               20
                       Defender for the District of Nevada (‘FPD’) is hereby presumptively appointed to represent any
               21
                       defendant . . . who is now entitled to appointment of counsel [] to determine whether that defendant
               22
                       may qualify for relief under 28 U.S.C. § 2255 or 28 U.S.C. § 2241 in light of Rehaif or Davis, and
               23
                       to present any petitions, motions or applications relating thereto to the Court for adjudication that
               24
                       the FPD deems appropriate under only Rehaif or Davis.” D. Nev. General Order 2019-06.
               25
                       ...
               26
                       ...
               27
                       ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:15-cr-00011-JCM-CWH Document 220 Filed 07/02/20 Page 2 of 2



                1             Accordingly,
                2             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that petitioner’s motion to
                3      file a supplemental brief under 28 U.S.C. § 2255 or 28 U.S.C. § 2241 (ECF No. 206) be, and the
                4      same hereby is, granted.
                5             IT IS FURTHER ORDERED that the federal public defender is appointed as counsel to
                6      represent the defendant unless the federal public defender declines the appointment, on the basis
                7      of a conflict, and files a motion requesting the appointment of CJA counsel no later than fourteen
                8      (14) days from the date of this order.
                9             DATED July 2, 2020.
              10                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
